SUPREME COURT OF TERRIT Michigan Territory
Geo. M°Dougall and. Charles Poupard dit Lafleuer vs— Hysth Des Gerdin, administrator of John B. Alloire Dit Lapiere
Appeal from Decree of Chs Larned Esqr Register &c entered &c
And the sd Hysth Des Gerdin Admr &c appellant, comes and says, that the Decree above by the Register entered, & appealed from, by the sd Francis, ought not to be confirmed, But that the same ought to be reversed and annulled by the Judgment of this Court
1 Because said Decree, does not follow or conform to the agreement, entered into in writing betwen the said Alloire, deceased and the said Poupard, mentioned in the Petition &c
2d Because other and irrevelent matter, not mentioned in such agreement in writing, is introduced into and made part of the decree
3d Because, George McDougal Esqr is made party in said Judgment and Decree, altho no contract in writing or privity of Contract, was ever made or existed, betwen the said Alloire, deceased & the sd George McDougall, sufP to found a decree of Judgement on.
*5724. Because, the interest and rights of the minor children, Heirs at Law of said Alloire deceased, are wrongfuly sacrificed by said Decree and Judg1
5. Because the decree is founded on an ex parte Survey of the Land mentioned in sd Judgment, of the making whereof no notice was ever given the sd Francis Admr
Because, in the proceedings before the sd Register and in the passing the decree and judgment there is manifest error.
Wherefore the sd Francis Prays Judgment and that the Judg* and decree above may be reversed annuled and set aside &c.
Sol Sibley Aty
for Appellant.
In nullo est Erratum
Poupard & McDougall
Complainants

[In the handwriting of Solomon Sibley]


[In the handwriting of George McDougall]